Citation Nr: 1546035	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  05-11 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder to the feet, diagnosed as tinea pedis and onychomycosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to September 1990.

This matter is on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the appeal is currently with the RO in Waco, Texas.   

The Veteran testified before the Board in October 2008.  A transcript of the hearing is of record.  While the individual who conducted that hearing is no longer with the Board, the Veteran was offered an opportunity to testify at another Board hearing before a new Veterans Law Judge, but did not accept that offer.  Therefore, no further action regarding a new hearing is required.  38 C.F.R. § 20.700 (2015).  

This appeal was remanded by the Board in October 2008 and May 2010 for further development and was ultimately denied in October 2012.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) which, in an April 2014 memorandum decision, vacated the Board's decision, and remanded the appeal for further development.  The Board, in turn, remanded the appeal in October 2014 in order to complete the required development, and it is now ready for disposition.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDING OF FACT

It is at least as likely as not that the skin disorder of the Veteran's feet is related to his active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disorder of the feet, diagnosed as tinea pedis and onychomycosis, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA Duty to Notify and Assist   VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

The Veteran is seeking entitlement to service connection for a fungal infection in his toenails.  At his hearing before the Board in October 2008, he stated that he experienced these symptoms while in service, although he did not receive any treatment for it during that time.  He attributes his fungal infections to his service in Korea, where he recalled that it was "real damp."  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In this case, the Board determines that service connection is warranted, based on the evidence of record.  While it is true that there is no clinical evidence of fungal infections in service, the Board finds the Veteran's statements of such symptoms in service to be credible and sufficient to establish a nexus between his active duty service and his current symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Notably, while it is true that the Veteran is generally not competent to diagnose many disorders due to his lack of medical training, his symptoms he describes in service are substantially the same as those later observed by medical professionals who did render diagnoses of tinea pedis and onychomycosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Moreover, the Board takes notice of the fact that a disorder such as a toenail fungus is one that may not be, in many cases, significant enough to have been recorded in a service treatment record.   

Finally, while a considerable amount of time passed between the time the Veteran left active duty service in 1990 and his claim for service connection in 2003, the mere passage of time does not, by itself, impeach his credibility.  Buchanan, 451 F.3d at 1331.  Moreover, there is nothing else of record to suggest that his testimony is not credible.  To the contrary, the record also includes a statement from the Veteran's mother in March 2009, who also recalled the Veteran having toe fungus in service.  

Therefore, given the Veteran's credible statements, accompanied by the other factors addressed above, service connection for a skin disorder to the feet, diagnosed as tinea pedis and onychomycosis, should be granted.  



ORDER

Service connection for a skin disorder to the feet, diagnosed as tinea pedis and onychomycosis, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


